UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee a ee ee ee ee ee ee re a ee ie x
UNITED STATES OF AMERICA : 04cr1110 (DLC)
Licv1556 (DLC)
-Y¥-
ANGELO DIPIETRO, : ORDER
Defendant.
eee ee ee ee a ee a ee xX

DENISE COTE, District Judge:

On May 19, 2021, the Court adjourned the resentencing
proceeding of Angelo DiPietro, which had been scheduled for May
20. Having received DiPietro’s letter of May 21, it is hereby

ORDERED that the proceeding, originally scheduled for May
20, is rescheduled for June 24, 2021 at 11 am.

IT IS FURTHER ORDERED that the resentencing proceeding
shall address only the statutorily required reduction in the
sentence imposed for DiPietro’s conviction for violating 13
U.S.C. § 924(c) in this case, which was necessitated by the
vacatur of DiPietro’s 18 U.S.C. § 924{c) conviction in Case No.
02cr1237. No other issue -- including a potential motion for
compassionate release pursuant to 18 U.S.C. § 3582(c){1) (A) —-

shall be addressed during the proceeding.

 
IT IS FURTHER ORDERED that defense counsel shall, by June
10, notify the Court whether the defendant consents to be
resentenced via videoconference technology.

Dated: New York, New York
May 25, 2021

Acie th

NISE COTE
United States District Judge

 
